Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
All drawings (Figs. 1-7) are objected. 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1-7 appears to be low quality photocopies or scans. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 recites an abstract idea of monitoring performance information of the selected transaction based on the transaction monitor rule.
With regards to representative Claim 13 (and similarly, Claims 1 and 9), the claim recites:
A method for monitoring performance of an application, comprising: tracing a set of transactions associated with the application, a set of methods within the set of transactions, and a set of statements within the plurality of methods; generating a transaction interface, wherein the transaction interface includes an area to receive a selection of a transaction of the set of transactions, an area to receive a selection of a method of the set of methods, and an area to receive a selection of a statement of the set of statements; receiving at least one of a selected transaction, a selected method, and a selected statement; building at least one of: a transaction monitor rule, based on the selected transaction, to monitor the selected transaction, a method monitor rule, based on the selected method, to monitor the selected method, and a statement monitor rule, based on the selected statement, to monitor the selected statement; and generating a performance interface that includes at least one of: an area having transaction performance information of the selected transaction based on the transaction monitor rule, an area having method performance information of the selected method based on the method monitor rule, and an area having statement performance information of the selected statement based on the statement monitor rule. 
The above highlighted in bold limitations comprise a process (statutory subject matter category, Step 1, MPEP 2106.03) that, under its broadest reasonable interpretation, falls into abstract idea exceptions as identified by the courts.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, under the Step 2A, Prong One, it falls into the grouping of subject matter when recited as such in a claim certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk).  
The examiner concluded that this judicial exception is not integrated into a practical application (Step 2A analysis under Prong Two) based on the following analysis. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. However, in the above claim, there are no additional elements to integrate the abstract idea into a practical application. 
With regards to other independent claims, the additional elements include a machine-readable storage medium encoded with instructions executable by a processor of a computing device (Claim 1) and a computing device for monitoring performance of an application, comprising: a user interface; a processor, a filtering device (Claim 9).  These additional elements are generic computer components that do not reflect an improvement in the functioning of a computer and are not qualified for particular machines.  Accordingly, these additional elements do not integrate the abstract idea of Claims 1 and 9 into a practical application by imposing any meaningful limits on practicing the abstract idea. 
Therefore, the above claims are directed to an abstract idea.
		Further, under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Additionally, as indicated in the Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
The steps of providing user access, wirelessly communicating information over the internet between the mobile device and a server, and generating an alert/notice are examples of well-understood/conventional technology as evidenced from a prior art of record and are insignificant extra-solution activity that does not meaningfully limits the exception.
		Therefore, the claims are not patent eligible.
With regards to the dependent claims, the claims are not patent eligible because they do not transform the abstract idea into a patent eligible application of the abstract idea.  These dependent claims just extend the abstract idea of the independent claim(s) (Claims 2-8, 10-12, and 14-15), and, therefore, comprise no additional elements that incorporate the abstract idea into a practical application (Step 2A) and do not include 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis K. Cirne (US 2004/0075690), hereinafter ‘Cirne’ in view of Daniel ERENRICH et al. (US 2015/0100907), hereinafter ‘ERENRICH’.
With regards to Claim 1, Cirne discloses 
A machine-readable storage medium encoded with instructions executable by a processor of a computing device to monitor performance of an application (Workstations 
trace a set of transactions associated with the application (the system described below can initiate transaction tracing on one, some, or all transactions managed by the system [0028]; also [0011]); using a transaction interface, wherein the transaction interface includes an area to receive a selection of a transaction of the set of transactions (a user interface that is used to view information about transactions [0009]; The user can select any of the transactions in the transaction trace table by clicking with the mouse or using a different means for selecting a row [0052]; user enters a time, which could be in seconds, milliseconds, microseconds, etc. The system will only report those transactions that have an execution time longer than the threshold period provided [0038]; Fig.3, Steps 202, 204, 206);
receive a selected transaction of the set of transactions (Manager 120 matches the received data to the appropriate workstation/ Agent entry. In step 220, Enterprise Manager 120 forwards the data to the appropriate workstation(s) based on the matching in step 218. In step 222, the appropriate workstations report the data; Fig.3);
build, based on the selected transaction, a transaction monitor rule to monitor the selected transaction (Other configuration data can also include specifying one or more userIDs, a flag set by an external process or other data of interest to the user. For example, the userID is used to specify that the only transactions initiated by processes associated with a particular one, or more userIDs will be traced. The flag is used so that an external process can set a flag for certain transactions, and only those transactions that have the flag set will be traced. Other parameters can also be used to identify 
However, Cirne does not disclose causing the generation of a transaction interface and causing the generation of, based on the transaction monitor rule, a performance interface.
Erenrich discloses causing the generation of a transaction interface and causing the generation of, based on the transaction monitor rule, a performance interface (the term "generating" in reference to a user interface can include generating the code that when executed displays information (e.g., HTML) or providing commands and/or data to a set of instructions that when executed render a user interface capable of being shown on a display connected to a computing device … the user interface can include … indications of the sales or transactions associated with the merchant locations [0041]; the merchant analysis system uses to determine predicted performance may be set through the use of a user interface, such as the exemplary user interface of FIGS. 6-10. For example, a filter can be applied so that only consumers of a certain gender or income level are included in n.sub.r. [0085]; express that performance through the use of a generated user interface (step 460 [0092]; "Transaction Count" is selected, the 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Erenrich to cause generation of respective (transaction and performance) interfaces to make more informed decisions in transaction monitoring by collecting and classifying large sets of data in an appropriate manner … to more quickly and efficiently identify … patterns (Erenrich [0003]), while using two separate interfaces to analyze a particular selected transaction and the corresponding performance pattern(s) related to a monitor rule as known in the art (entities generally measure the performance of its locations based on its own transaction, Erenrich [0033]) as a matter of viewing/analysis convenience.

With regards to Claim 2, Cirne further discloses tracing a set of operations associated with the application, wherein the set of operations includes the set of transactions and each transaction of the set of transactions is initiated via an application programming interface call; sending, to a filtering device, the set of operations; and receiving, from the filtering device, the set of transactions (Fig.3; [0011, 0039]).

With regards to Claim 3, Cirne further discloses monitoring each instance of the selected transaction, wherein the selected transaction includes a transaction signature to identify each instance of the selected transaction (The flag is used so that an external process can set a flag for certain transactions, and only those transactions that have the flag set will be traced. Other parameters can also be used to identify which transactions 

With regards to Claim 7, Cirne further discloses that the transaction performance information includes at least one of a latency of the selected transaction, an operation flow of the selected transaction, and a log message capture of the selected transaction (Transactions with an execution time that exceeds the threshold trace period are reported to the user using the graphical user interface. The graphical user interface lists transactions exceeding the specified threshold and provides the ability to display a visualization for each reported transaction [0011]; 502 also shows how long each component was executing for [0056]).

With regards to Claim 9, Cirne in view of Erenrich discloses the claimed invention as discussed in Claim 1.
In addition, Cirne discloses a computing device for monitoring performance of an application (Workstations 123, 126, enterprise manager 120, Fig.2), comprising a user interface (The present invention, roughly described, pertains to technology for a user interface that is used to view information about transactions [0009]) and a processor, implied.

Claim 4-6, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cirne in view of Erenrich, in further view of Bernd Greifeneder et al. (US 2015/0032752), hereinafter ‘Greifeneder’.

With regards to Claim 4, Cirne further discloses trace a set of methods within the set of transactions [0028] and corresponding set of (SQL) statements [0043], Table 1.
However, Cirne does not specifically disclose tracing a set of statements within the set of methods.
Greifeneder discloses tracing a set of statements within the set of methods (The transaction rule filter may filter transactions with a root thread execution data record having a root level monitored method (i.e. the first monitored method executed by the thread) dedicated to the handling of an incoming HTTP request [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Erenrich, in further view of Greifeneder to trace a set of statements within the set of methods to identify distinct classes of transactions, extracting classification and measure data from transaction performance monitoring and tracing data and to detect statistical relevant anomalies of transaction execution performance measures (Greifeneder [0002]).

With regards to Claim 5, Cirne further discloses causing the generation of an area in the transaction interface to receive a selection of a method of the set of methods (The user can select any of the transactions in the transaction trace table by clicking with the mouse or using a different means for selecting a row [0052]; In step 720, the 
However, Cirne does not specifically disclose causing the generation of an area in the transaction interface to receive a selection of a statement of the set of statements; receive at least one of a selected method and a selected statement; build, based on the selected method, a method monitor rule to monitor the selected method; and build, based on the selected statement, a statement monitor rule to monitor the selected statement.
Greifeneder discloses causing the generation of an area in the transaction interface to receive a selection of a statement of the set of statements; receive at least one of a selected method and a selected statement; build, based on the selected method, a method monitor rule to monitor the selected method; and build, based on the selected statement, a statement monitor rule to monitor the selected statement (A classification rule record 301 which may be used to extract classification data out of end-to-end transaction traces is shown in FIG. 3. Such a classification rule 301 may contain but is not limited to a transaction filter rule 302 which may be used to filter transactions for which the classification rule record can be applied [0076]; The transaction rule filter may filter transactions with a root thread execution data record having a root level monitored method (i.e. the first monitored method executed by the thread) dedicated to the handling of an incoming HTTP request. The classification parameter extraction rule would select the parameter value of the top level method of the initial thread execution of the transaction that provided the URL of the HTTP request and provide it as classification parameter. The classification parameter conversion rule 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Erenrich, in further view of Greifeneder to build, based on the selected statement, a statement monitor rule to monitor the selected statement to further identify/classify distinct classes of transactions using the claimed steps including selecting of a statement of the set of statements.

With regards to Claim 6, Cirne further discloses cause the generation of an area in the performance interface having method performance information of the selected method [0035].
However, Cirbe does not specifically disclose causing the generation of an area in the performance interface having statement performance information of the selected statement.
Greifeneder discloses building a statement monitor rule to monitor the selected statement as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Erenrich, in further view of Greifeneder to cause the generation of an area in the performance interface having statement performance information of the selected statement using a built statement monitor rule for effective monitoring.

Claim 8, Cirne further discloses causing the generation of a rule interface (The workstations are used to create custom views of performance data which can be monitored by a human operator. In one embodiment, the workstations consist of two main windows: a console and an explorer. The console displays performance data in a set of customizable views. The explorer depicts alerts and calculators that filter performance data so that the data can be viewed in a meaningful way. The elements of the workstation that organize, manipulate, filter and display performance data include actions, alerts, calculators, dashboards, persistent collections, metric groupings, comparisons, smart triggers and SNMP collections [0035].
However, Cirbe does not specifically disclose that the rule interface includes an area having each selected transaction.
Greifeneder discloses that the rule interface includes an area having each selected transaction (classification rule 301 may contain but is not limited to a transaction filter rule 302 which may be used to filter transactions for which the classification rule record can be applied … [0076]; The classification parameter extraction rule would select the parameter value of the top level method of the initial thread execution of the transaction that provided the URL of the HTTP request and provide it as classification parameter [0077]; Fig.5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Erenrich, in further view of Greifeneder that the rule interface includes an area having each selected transaction for effective monitoring.

Claim 10, Cirne in view of Erenrich, in further view of Greifeneder discloses the claimed invention as discussed in Claims 9, 2, and 4.

With regards to Claim 11, Cirne in view of Erenrich, in further view of Greifeneder discloses the claimed invention as discussed in Claims 9 and 5.

With regards to Claim 12, Cirne in view of Erenrich, in further view of Greifeneder discloses the claimed invention as discussed in Claims 9 and 6.

With regards to Claim 13, Cirne in view of Erenrich, in further view of Greifeneder discloses the claimed invention as discussed in Claims 9, 4-6.

With regards to Claim 14, Cirne in view of Erenrich, in further view of Greifeneder discloses the claimed invention as discussed in Claims 13 and 2.
In addition, Cirne discloses the transaction monitor rule includes monitoring each instance of the selected transaction as discussed in Claims 1 and 2.
However, Cirne does not disclose that the method monitor rule includes monitoring each instance of the selected method, and the statement monitor rule includes monitoring each instance of the statement.
Cirne in view of Erenrich, in further view of Greifeneder discloses building a method monitor rule and a statement monitor rule, as discussed in Claim 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Erenrich, in further view of 

With regards to Claim 15, Cirne in view of Erenrich, in further view of Greifeneder discloses the claimed invention as discussed in Claims 13 and 3.
However, Cirne does not disclose that the selected method includes a method signature to identify each instance of the selected method, and the selected statement includes a statement signature to identify each instance of the selected statement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Erenrich, in further view of Greifeneder that the selected method would include a method signature to identify each instance of the selected method, and the selected statement would include a statement signature to identify each instance of the selected statement as a part of a respective selection algorithm as known in the art and similar to a transaction signature used to identify a transaction as discusses in Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863